Order, Supreme *236Court, New York County (Diane A. Lebedeff, J.), entered August 29, 1990, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
We agree with the IAS court that the letter plaintiff relies on does not comport with the specific requirements for a notice of claim as against a State agency (McKinney’s Uncons Laws of NY § 7108 [L 1950, ch 301, § 8, as amended]), and that since a court may not waive jurisdictional defects in the service of a notice of claim in the absence of statutory authority (Luciano v Fanberg Realty Co., 102 AD2d 94, 98), the action must be dismissed. Moreover, plaintiff’s failure to serve the complaint within 20 days after defendant’s demand therefor (CPLR 3012 [b]), or within one year after accrual of his cause of action (Trippe v Port of N. Y. Auth., 14 NY2d 119, 124) is additional grounds for dismissal. Concur — Sullivan, J. P., Milonas, Rosenberger, Wallach and Ross, JJ.